OPINION AND ORDER
PER CURIAM.
In recent years a certain strutting cartoon character has helped popularize the expression, “Keep on Truckin’!” Robert Crumb alleges to be the originator of that character and holder of the copyright for its exclusive use. Crumb filed more than thirty actions in several different districts alleging that certain manufacturers, distributors and retailers of novelty items infringed his copyright by making unauthorized use of his character design on their varied products.
Plaintiff Crumb moves the Panel for an order transferring all the infringement actions to the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. Certain defendants in actions pending on the East Coast oppose transfer. On the basis of the papers filed and the hearing held, we find that these actions do not involve common questions of fact and that their transfer to a single district will neither serve the convenience of the parties and witnesses nor promote the just and efficient conduct of the litigation.
Crumb contends that these actions share common questions of fact concerning the validity and alleged infringe-, ment of his copyright. Thus, he argues that transfer of all the actions to a single district is necessary to prevent duplicative discovery and avoid the possibility of inconsistent pretrial decisions.
These actions have practically nothing in common except generalized allegations of use of the same “Trucking’ ” characters. And that limited common question is not sufficient to warrant transfer. The main thrust of these actions goes to the issue of whether the copyright protection extends to the various types of alleged exploitation. Since defendants market the novelty items at different levels, and the nature and degree of their use of the “Truckin’ ” characters varies widely, discovery in each action will necessarily focus on individualized conduct.
Although plaintiff asserts the possibility of inconsistent pretrial decisions on pending motions to dismiss certain actions and potential motions for summary judgment, we do not envision any such problem in this litigation. Those pretrial motions are each decided *1402on their own facts, and since there are no significant questions of fact common to these actions, there is no possibility of inconsistent decisions on the motions.
It is therefore ordered that the motion for transfer of the actions listed on the attached Schedule A be, and the same hereby is, denied.
SCHEDULE A
Northern District of California
Robert Crumb v. Peterson Publishing Co. Civil Action No. C-73-910-ACW
Robert Crumb v. Saladin Products Inc. Civil Action No. C-73-913-ACW
Robert Crumb v. Postermania, et al. Civil Action No. C-73-914—ACW
Robert Crumb v. Universal Poster Co. Civil Action No. C-73-915-ACW
Robert Crumb v. Avante Industries, Inc. Civil Action No. C-73-916-ACW
Robert Crumb v. Platt Manufacturing Co., Inc. Civil Action No. C-7 3-917-ACW
Robert Crumb v. Radar Products Civil Action No. C-73-919-ACW
Robert Crumb v. Star City Distributors, Inc. Civil Action No. C-73-920-ACW
Robert Crumb v. Sunset Marketing, Inc. Civil Action No. C-73-921-ACW
Robert Crumb v. J. C. Penney, Inc. Civil Action No. C-73-1365-ACW
Robert Crumb v. Crazy Shirts, Inc. Civil Action No. C-73-923-ACW
Robert Crumb v. Margal of California, Inc. d/b/a Sun Valley Imports Civil Action No. C-73-1366-ACW
Robert Crumb v. Phillip Giadoni & Dora Costa d/b/a The Alley Civil Action No. C-73-1367-ACW
Robert Crumb v. Sunset House Civil Action No. C-73-1368-ACW
Robert Crumb v. Allan H. Minsky d/b/a New Humor Co. Civil Action No. C-73-1440-ACW
Robert Crumb v. Robert Yamaski Civil Action No. C-73-1587-ACW
Robert Crumb v. Lang Distributors Inc. Civil Action No. C-73-1588-ACW
Robert Crumb v. Dallas Cap & Emblem, Inc. Civil Action No. C-73-2102-SW
Robert Crumb v. Mike Roberts Color Productions, Inc. Civil Action No. C-73-2100-SC
Robert Crumb v. Paul Marshall Products Civil Action No. C-73-2102
Robert Crumb v. A. A. Sales Civil Action No. C-73-2103-OJC
*1403Eastern District of Pennsylvania
Robert Crumb v. Jerrold Chrome Products Co. Civil Action No. 73-2373
Western District of Michigan
Robert Crumb v. Spartan Plastics Civil Action No. G-239-73-CA
District of Massachusetts
Robert Crumb v. Ampersand Gifts, Inc., et al. Civil Action No. CA—73-3625G
District of Colorado
Robert Crumb v. Far-Out Unlimited Civil Action No. C-5490
Northern District of Illinois
Robert Crumb v. Adams Apple Distributing Co. Civil Action No. 73C3017
District of New Jersey
Robert Crumb v. Essex Products, Inc. Civil Action No. 1607-73